DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application 17/155,620 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,931,807. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:

The instant application: 17/155,620
U.S. Patent 10,931,807
1. A network device for an intercom network for duplex audio communication between users of the intercom network, the 



From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 10,931,807.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Basine (US 2009/0258599) in view of Belt et al (US 7,454,023) and Lewiner et al (US 2004/0116114)  and further in view of Han et al (US 2007/0217495) or Hayashibara (US 2002/0159505).
Claim 1, Basine, via Fig. 1, teaches a network device for an intercom network for duplex audio communication between users of the intercom network, the device comprising:
a housing; ( FIG. 1 showing an intercom system 100 that includes two exemplary portable communication units 104, i.e., belt-pack, and an exemplary base station 108, [0021]);
a communication module in or at the housing and that can establish a radio link for transmitting audio signals to and receiving audio signals from another user, (allows a user to communicate with another portable communication unit 104 that is tuned to a specific communication channel, which is controlled by one or more channel selectors 124. Each of the portable communication units 104 also includes a talk control 128 that allows a user to communicate through an antenna 130 with other portable communication units 104 in the system 100 tuned to the same communication channel, [0021]) the radio link being subject (a narrowband ultra-high frequency ("UHF") radio, [0007]), 
Basine does not teach “(a) the audio signals to the communication module being broken by reflection into a plurality of radio paths” and “(b) means for preventing or for reducing multipath interference and comprising (c) electronic elements including at least one equalizer for processing a plurality of audio signals received along the plurality of radio paths and performing a signal correction”. 
Belt teaches (a) “One acoustic phenomenon which degrades speech intelligibility is reverberation due to the multipath propagation from the speaker to the microphone. This multipath propagation is caused by reflection of the speech signals against surrounding of the speaker, such as walls, furniture etc. In order to deal with this multipath propagation often a so-called Delay-Sum beamformer is used. In a Delay-Sum beamformer signals from a plurality of microphones are subjected to a delay value in order to compensate the delay differences between the speaker and the respective microphones. The delayed signals are combined by adding them. If the delay compensation works perfectly, the direct field components of the delay compensated audio signals will add coherently, while the reverberant speech components add incoherently. This will result in an increase of the speech intelligibility, col. 1, lines 23-37.
“the controller 9 stores, for each pair of bases 7 susceptible to reciprocal interference, pairs of first and second frequencies in such a way that the transmission by one of these bases of a radio signal at the first frequency prevents the good reception by the other base of a radio signal transmitted by a terminal 5 at the second frequency.   In the case envisaged above, the bases may be adapted to transmit to the controller in real time, in addition to the aforementioned chronological information of the planned transmissions, planned frequency information indicating the frequency at which the planned transmissions and receptions must take place, and said controller is adapted to delay at least some of the planned transmissions only for said planned frequencies corresponding to a pair of frequencies susceptible to interfere between said bases susceptible to reciprocal interference, so as to avoid the interferences, [0076-0077].
Han teaches (c), “Using the frequency-domain signal received from the FFT processor 403 and the estimated channel received from the channel estimator 405, the equalizer 404 removes a multipath noise of an RX frequency-domain signal (i.e., corrects a distortion caused by interference and channel instability during transmission of the RX signal over a radio channel), calculates a Log Likelihood Ratio (LLR), and outputs the LLR to the channel decoder 406, [0040]”.  
OR
Hayashibara also teaches (c), “in the communication system using the spread spectrum, the distortion caused by the delay wave due to the multipath results in an interference and considerable deterioration of signal quality. In order to compensate the distortion, it is necessary for the system to adopt an adaptive equalizing technique. In this case, the equalizer is a filter for regenerating the original signal by correcting the distortion and important to take measures to cope with the interference caused by multipath-fading. Tolerance to such fading can be increased if the original signal is extracted by the equalizer, [0037]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Belt, Lewiner and Han or  Hayashibara into the teaching of Basine for the purpose of providing a method to prevent or to at least reduce the unwanted interference, preserve the integrity of a communication, i.e. Quality of Service (QOS), and achieve the resource efficiency.
			
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651